Citation Nr: 1723888	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-33 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Marine Corps from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In March 2015, September 2015, and February 2017, the Board remanded the claim in order to fulfill the Veteran's requests for a hearing.  The Veteran was most recently scheduled for a hearing in April 2017, for which he did not appear.  Furthermore, closer examination of the record indicates that the Veteran withdrew his hearing request in a January 2017 letter.  As the Veteran has not made any additional hearing requests, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704 (e) (2016). 

Nevertheless, for reasons discussed below, the case must again be remanded to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

In this case, the Veteran is seeking to reopen a previously denied claim for service connection for a lumbar spine disability on the basis that new and material evidence exists to substantiate his claim.  The evidence of record indicates that VA is on notice of the fact that the Veteran is in receipt of SSA disability benefits.  See February 2011 SSA/SSI Letter; January 2013 VA 4-1837 Decision on Waiver of Indebtedness.  Indeed, in a January 2017 letter waiving his right to a hearing, the Veteran asked that the Board consider the fact that he is totally disabled in rendering a decision on his claim.  Based on the foregoing, the Board finds that remand is necessary to obtain the Veteran's SSA records, as they may contain evidence relevant to decide the Veteran's claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






